Mr. President,
Ladies and gentlemen,
For good reason, this is the first time that the high week of the General Assembly’s commemorative session is being held in such an unusual format.
Naturally, no speaker can ignore the topic of the coronavirus pandemic.
The pandemic has affected us all. Moreover, the problem will remain with us, at least for the near future.
Leading experts and analysts are actively talking about its global consequences and impact on world politics and economy.
Many assessments speak of “paradigm shifts” and “tectonic changes”.
Perhaps. Time will tell.
Unfortunately, the pandemic has made it clear that the “international community” that we all talk about so often has, in fact, failed to live up to our expectations at the peak of the crisis.
The logic that it is easier to cope with the challenge going it alone has obviously prevailed.
Virtually everybody returned in droves to their apartments in their countries of origin, closed their borders and stopped contacts with the outside world!
In responding to the challenge, Belarus did not follow what it considered to be a dubious path. We did not close down or isolate ourselves.
We immediately asked ourselves the question: why have we been promoting globalization and opening ourselves up to one another for the past decades?
We initially believed and continue to believe in the success of collective efforts. We relied and continue to rely on the potential of the “international community.
Unfortunately, it has not been without exploitation, whereby some countries have begun to accuse others of allegedly doing the wrong thing in the fight against the pandemic.
That is for the simple reason that the “international community” has not developed a common approach. It is therefore probably not about the pandemic but about something else.
In the current situation, the specific national context became the determining factor in the fight against the coronavirus.
In Belarus, we chose our own approach.
It was based on two components to optimally preserve the viability of the State, primarily its economy, and ensure the maximum protection of the population.
Our approach, as the situation in Belarus has shown, paid off. And the situation concerning the spread of the coronavirus disease in the world today fully confirms this.
There will be many more assessments and conclusions, but today we can already say with certainty that the outbreak of the coronavirus disease, on the one hand, revealed the urgent need for a “strong” State and, on the other, clearly showed how interconnected the world is.
No country can make real progress in addressing a global issue if others are left behind or on the sidelines.
Together we must turn the crisis into an opportunity to improve the world. We must learn to work together.
The pandemic has temporarily overshadowed other world problems and conflicts, including those in the area of security, which, unfortunately, are not decreasing.
In that regard, during the seventy-fifth anniversary of the United Nations (UN) the end of the Second World War, as a founding member of the United Nations, the Republic of Belarus appeals to Member States, particularly the members of the Security Council, to take special responsibility for the Organization’s operations and the implementation of its tasks.
In this context, I would also like to recall one of the outstanding historical figures of the United Nations — Nobel Peace Prize laureate and former Secretary- General Dag Hammarskjold, whose 115th birthday was commemorated this year. He is considered one of the inspirations and tireless promoters of the concept of preventive diplomacy. Dag Hammarskjold, who died on a crisis management mission in a hotspot, believed that only mutually respectful dialogue and honest negotiations among parties to a potential conflict in its early stages could prevent a war from igniting.
This is what the world lacks now.
We have forgotten what dialogue is, and, even if we do remember, we have forgotten how to use it.
I must note that for several years Belarus has been actively calling for the resumption of a broad dialogue on international security, aimed at overcoming the current contradictions in relations among States. Such dialogue would enable a return to building a just and effective global order based on multilateralism.
Accordingly, Belarus advocates and supports pragmatic initiatives within the UN in order to fully realize the potential of the Organization to maintain international peace and security.
This year once again, in the General Assembly and the First Committee, we will propose a draft resolution on banning new weapons of mass destruction, which traditionally enjoys the universal support of virtually every Member States of the Organization. We call on all States to co-sponsor and support the draft resolution.
In referring once again to the anniversary of the end of the Second World War, I would like to stress our deep conviction as one of the countries that suffered the greatest losses in it.
The tragic lesson of the twentieth century’s worst catastrophe must remain a key component of “herd immunity” to the emergence of new global and regional confrontations.
As the Charter of the United Nations states, our Organization was founded precisely to “save succeeding generations from the scourge of war”.
Cooperation based on the principles of the Charter is the only alternative to “natural selection” and “survival of the fittest”.
Given the modern technology and information capabilities available now not only to States, but also non-State actors, we must be fully aware of the risks caused by political, economic and military confrontation, irresponsible competition and the provocation of undesirable countries.
And there is one more important point.
We regretfully note the growing attempts by some countries to abuse the UN as a tribune, including the Security Council, to satisfy their narrow political ambitions.
I am referring to, among other things, the focused attention of certain Western countries on the situation in Belarus, which currently is difficult owing to circumstances imposed on us, from, above all, the outside.
Let me remind everyone that the people made their decision during the presidential elections in Belarus in August, which was to choose in favour of a stable and prosperous State, peace, good neighbourliness and sustainable development.
However, instead of respecting that choice, we see aspirations to influence the situation in the country.
Since the failed attempt to impose a “colour revolution” on us, we have experienced external interference aimed at undermining the State system.
Individual statements, bordering on cynicism, by some of our Western neighbours about their alleged concern for Belarus’ sovereignty and welfare are in fact nothing more than attempts to plunge the country into chaos and anarchy, which will set Belarus back in its development by many years.
We urge our partners to show wisdom, restraint and impartiality.
Interference in our internal affairs or sanctions or other restrictive measures against Belarus will have the opposite effect and will harm absolutely everyone. We have already experienced this in the past.
The future of the Republic of Belarus will be decided by its own people, as it has been repeatedly demonstrated throughout our country’s history. It will be decided not at the barricades, but through civilized dialogue, including through the process of constitutional reform, which has already begun in the country.
I would like to stress once again that we firmly reject the practice of any unilateral coercive measures in international relations.
A vivid example of such actions has been the decades-long trade, financial and economic blockade on Cuba by its northern neighbour — the United States.
The maintenance of these “suffocating” instruments of pressure on sovereign States — without even considering the situation caused by the coronavirus disease pandemic — poses a specific threat fraught with lasting repercussions. Trade wars and arbitrary financial and economic sanctions as an instrument of political pressure must stop.
Another critical issue is the “health” of the global economy, which is now in serious trouble. The pandemic threatens to undo all that has been achieved since the adoption of the 2030 Agenda for Sustainable Development.
The urgent need to change approaches to socioeconomic development in the postpandemic era is becoming increasingly clear. Belarus supports proposals to increase investment in health care, infrastructure and education, providing broad access to digital technologies and ensuring the proper management of natural resources.
We share in endorsing approaches to boost economic recovery by rethinking the economic model in terms of promoting the “green economy”.
For its part, Belarus continues to move consistently towards achieving the Sustainable Development Goals, based on the 2030 Agenda. The country’s efforts are aimed at achieving a balance between economic development and the protection of the environment, while promoting the principles of the green economy, implementing the “smart city” concept and developing precision agriculture. Such work is carried out with the involvement of all stakeholders within the country and in close cooperation with international partners.
We see partnering with all stakeholders at both national and international levels as one of the key factors to accelerating the implementation of the 2030 Agenda. As a middle-income country, Belarus believes that a separate UN strategy to promote sustainable development — in line with similar documents for other groups of developing countries — is necessary for the successful achievement of the Sustainable Development Goals for that category of States.
In conclusion, I would like to note a very simple but important life lesson: “Every cloud has a silver lining”. We have born witness to transformational events.
Indeed, 2020 has been a special year for the world, forcing us to a restructure the life of humankind. A new history is being written before our eyes — the world will no longer be the same as it was before. As we learn our lessons, we must not carry past mistakes into the future. We must build a new world — friendly to people, free from wars and conflicts, stable, predictable and prosperous. A world that will arm itself with the benefits of technological progress and use them for development, not destruction.
These days one hears a lot of criticism of the UN. Sometimes it is justified, sometimes it is not.
The Republic of Belarus emphatically shares the following message: the Organization must keep pace with the times.
We need an effective and efficient UN Security Council that will put an end to numerous wars and armed conflicts, including taking into account the need to preserve territorial integrity and comply with international law.
We want to see a more active General Assembly — making timely important decisions on the entire spectrum of pressing world problems.
We are all interested in seeing the Economic and Social Council, like the entire UN development system, provide more effective assistance to States in implementing the Sustainable Development Goals.
Renewed with time, the Organization will remain needed by all people on the planet.
The Republic of Belarus is a signatory country to the UN Charter, assuming responsibility for promoting the implementation of the main goals of the Organization. Our country will continue to work for the preservation and development of the creative and unifying principle of the UN.